Citation Nr: 0105155	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  97-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an earlier effective date for a grant of 
service connection and assignment of a 100 percent disability 
evaluation for post-traumatic stress disorder (PTSD), prior 
to March 24, 1992.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel
INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This appeal arises from a December 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's claim of an 
effective date for a grant of service connection and 
assignment of a 100 percent disability evaluation for PTSD, 
prior to March 24, 1992.   In a decision entered in October 
1998, the Board denied the veteran's appeal of that claim.  
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an October 2000 joint motion, 
the parties (the appellant and the VA Secretary) requested 
that the Court vacate the Board decision and remand the case.  
By a November 2000 order, the Court granted the joint motion.  
The case was subsequently returned to the Board.


REMAND

In the judgment of the Board, the joint motion and Court 
order require additional development of the evidence. 

The joint motion and Court order direct that the Board to 
provide more adequate  reasons and bases for in its decision; 
to consider whether or not the veteran engaged in combat with 
the enemy, to consider questions pertaining to original 
claims and claims to reopen; to consider whether certain 
statements from the veteran, made subsequent to 1946, are 
unadjudicated claims; and to attempt to obtain additional 
service and post service medical records consistent with 
Hayre v. West, 188 F.3d 1327 (1999), Bell v. Derwinski, 
2 Vet. App. 611 (1992), and Allday v. Brown, 7 Vet. App. 517 
(1995). 

The joint motion and Court order note that not all of the 
veteran's service medical records were obtained, and that VA 
did not properly search alternative sources for those 
records.  See Hayre, 188 F.3d, at 1334-1335.  In that regard, 
the RO should also seek to obtain the veteran's complete 
active duty service personnel records.
The joint motion and Court order also note that not all of 
the veteran's VA medical records were obtained by the RO.  
Accordingly, the RO must secure the additional post-service 
medical evidence.  

The Board also notes that, during the pendency of this claim, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) (to be 
codified at 38 U.S.C.A. § 5103A) was enacted.  That 
legislative enactment provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  As part of the assistance provided 
under subsection (a), VA must reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.

If VA, after making reasonable efforts to obtain such 
records, is unable to obtain all of the relevant records 
sought, VA must notify the claimant that VA is unable to 
obtain records with respect to the claim.  See VCAA, Pub. L. 
No. 106-475, § 3(a), (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)).  Such notification shall identify the records 
VA is unable to obtain; briefly explain the efforts that VA 
made to obtain those records; and describe any further action 
to be taken by VA with respect to the claim. See VCAA, Pub. 
L. No. 106-475, § 3(a) (to be codified at 38 U.S.C.A. 
§ 5103A(b)(2)(A)(B) (C)).  Whenever VA attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See VCAA, Pub. L. No. 106-475, § 3(a), (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  In the case of a claim for 
disability compensation, the assistance provided by VA under 
sub-section (b) shall include obtaining the following records 
if relevant to the claim: records of relevant medical 
treatment or examination of the claimant at VA health-care 
facilities or at the expense of VA, if the claimant furnishes 
information sufficient to locate those records; any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran to 
determine, as closely as possible, the 
approximate or actual dates of the 
veteran's treatment for nervousness or 
"post traumatic battle stress" while 
onboard the U.S.S. Clay.  The veteran 
should also be requested to provide the 
names of any other U.S. Navy ships or 
service shore facilities where the 
veteran was treated for this condition, 
and the dates treated.  The RO should 
then attempt to obtain the veteran's 
complete service medical and personnel 
records from the National Personnel 
Records Center and the National Archives 
and Records Center, and obtain the ship's 
logs for the time periods during which 
the veteran received treatment for 
nervousness or "post traumatic battle 
stress" from the U.S.S. Clay and any 
other Navy ships upon which the veteran 
received treatment for nervousness or 
"post traumatic battle stress," from 
the Navy History Center, Operational 
Archives Branch, Washington Navy Yard, 
901 M Street, S.E., Washington, DC  
20374-5060.

2.  The veteran should also be requested 
to provide the names and addresses of all 
health care providers, both VA and 
private, who have treated him for a 
psychiatric disorder, to include a 
nervous or anxiety disorder and post 
traumatic stress disorder or similar 
diagnosis (i.e., battle stress, combat 
fatigue, etc.) since his discharge from 
active duty service in May 1946.  All 
identified records not already associated 
with the claims file should be obtained.

3.  The veteran should also be questioned 
as to whether or not he is receiving 
Social Security disability benefits, and, 
if so, those records, including any 
medical records used to make that 
determination, should be obtained and 
associated with the claims file.

4.  After completion of this development, 
the RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions. 

5.  After completion of the above, and 
even if no records are obtained, the RO 
should adjudicate the appealed earlier 
effective date issue on the merits, on 
the basis of all the evidence of record 
and all applicable statutes, regulations, 
and caselaw.  In this regard, the RO 
should review the October 2000 Joint 
Motion For Remand and the undated 
Plaintiff's Brief to determine the issues 
to be considered in making this 
determination, such as whether or not the 
veteran engaged in combat with the enemy, 
questions pertaining to original claims 
and claims to reopen, and whether certain 
statements from the veteran, made 
subsequent to 1946, are unadjudicated 
claims or notices of disagreement as to 
any pertinent RO decision.  If the 
determination remains unfavorable to the 
veteran, he and his attorney should be 
furnished an appropriate supplemental 
statement of the case (SSOC) and be 
afforded the applicable time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


